Judgment of resentence, Supreme Court, New York County (Paul Bookson, J., at jury trial and sentence; John Cataldo, J., at resentence), rendered January 4, 2001, convicting defendant of criminal sale of a controlled substance in the first degree, and resentencing him to a term of 17V4 years to life, unanimously affirmed.
Defendant’s resentence was not based on any improper criteria and we perceive no basis for reducing it. The resentencing court properly exercised its discretion to consider reliable factual information derived from defendant’s federal case, notwithstanding that his federal conviction was reversed on Fourth Amendment grounds (see United States v Schipani, 435 F2d 26 [2d Cir 1970]). Concur — Andrias, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.